                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            7
                                                                 Attorneys for The Bank of New York Mellon fka The Bank of
                                                            8    New York, as Trustee for the Certificateholders of CWALT,
                                                                 Inc., Alternative Loan Trust 2007-12T1, Mortgage Pass-
                                                            9    Through Certificates, Series 2007-12T1
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                   DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:16-cv-01969-GMN-GWF
                                                            13   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            14   CWALT, INC., ALTERNATIVE LOAN TRUST              MOTION TO EXTEND DISPOSITIVE
                                                                 2007-12T1, MORTGAGE PASS-THROUGH                 MOTION DEADLINE (first request)
                                                            15   CERTIFICATES, SERIES 2007-12T1,
                                                            16                 Plaintiff,
                                                                 v.
                                                            17
                                                                 MEISTER        PARK      HOMEOWNERS
                                                            18   ASSOCIATION; NEVADA ASSOCIATION
                                                                 SERVICES, INC.; SFR INVESTMENTS POOL
                                                            19   1, LLC; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            20
                                                                               Defendants.
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 52390237;1
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                            1
                                                                                 Counter/Cross Claimaint,
                                                            2
                                                                 v.
                                                            3
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            4    THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            5    CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                 2007-12T1, MORTGAGE PASS-THROUGH
                                                            6    CERTIFICATES,       SERIES       2007-12T1;
                                                                 MORTGAGE ELECTRONIC REGISTRATION
                                                            7    SYSTEMS, INC.; a Delaware corporation, as
                                                                 nominee beneficiary for COUNTRYWIDE
                                                            8    HOME LOANS, INC.; SORAYA BARNES, an
                                                                 individual;
                                                            9                Counter/Cross Defendants.
                                                            10
                                                                          Plaintiff Bank of New York Mellon fka The Bank of New York, as Trustee for the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Certificateholders of CWALT, Inc., Alternative Loan Trust 2007-12T1, Mortgage Pass-Through
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 Certificates, Series 2007-12T1 (BoNYM) moves to extend the deadline to file dispositive motions
                                                            13
                                                                 by 14 days from March 16, 2020 to March 30, 2020. This is the first requested extension.
                                                            14
                                                                          This action arises out of a Nevada HOA non-judicial foreclosure sale. This case was recently
                                                            15
                                                                 remanded from the Ninth Circuit Court of Appeals. After remand, the court set a March 16, 2020
                                                            16
                                                                 deadline for dispositive motions. Due to the recent COVID-19 outbreak, plaintiff's counsel is in
                                                            17
                                                                 process of reorganizing and closing its physical office to shifting to remote operations, in addition to
                                                            18
                                                                 addressing other complications, including child care needs from school closures and health care
                                                            19
                                                                 needs of impacted immediate family members.               As a result, plaintiff seeks additional time to
                                                            20
                                                                 analyze, prepare and finalize its dispositive motion (if any) in this case.1
                                                            21
                                                                 ...
                                                            22
                                                                 ...
                                                            23
                                                                 ...
                                                            24

                                                            25
                                                                 1
                                                                   The Meister Park Association agreed to the requested 14-day extension. SFR does not oppose a 7 day
                                                            26   extension; however, BoNYM does not believe 7 days is enough time under the circumstances as plaintiff's
                                                                 counsel is still in the process of transitioning to remote operations. Catamount Properties 2018, LLC has
                                                            27   identified itself as an intervenor though the filing of it's Motion to Expunge Lis Pendens [ECF No. 101], but it
                                                                 did not seek and was not granted permission to intervene. Accordingly, BoNYM does not believe Catamount
                                                            28   is a party to this action capable of agreeing or disagreeing with the extension.
                                                                                                                      2
                                                                 52390237;1
                                                            1             Accordingly, good cause exists to extend the current deadline for dispositive motions through

                                                            2    and including March 30, 2020.

                                                            3             DATED this 16th day of March, 2020.

                                                            4                                                          AKERMAN LLP

                                                            5                                                          /s/ Darren T. Brenner
                                                            6                                                          DARREN T. BRENNER, ESQ.
                                                                                                                       Nevada Bar No. 8386
                                                            7                                                          JAMIE K. COMBS, ESQ.
                                                                                                                       Nevada Bar No. 13088
                                                            8                                                          1635 Village Center Circle, Suite 200
                                                                                                                       Las Vegas, NV 89134
                                                            9
                                                                                                                       Attorneys for The Bank of New York Mellon fka
                                                            10                                                         The Bank of New York, as Trustee for the
                                                                                                                       Certificateholders of CWALT, Inc., Alternative
                                                                                                                       Loan Trust 2007-12T1, Mortgage Pass-Through
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                       Certificates, Series 2007-12T1
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                   ORDER
                                                            14
                                                                              IT IS HEREBY ORDERED that the above Motion to Extend Dispositive Motion
                                                            15
                                                                   Deadline, (ECF No. 119), is GRANTED. The parties are advised that in light of the age of this
                                                            16
                                                                   case, the Court is not inclined to grant any further extensions.
                                                            17
                                                                              18 day of March, 2020.
                                                                   DATED this ___
                                                            18
                                                                                                                 ________________________________________
                                                            19
                                                                                                                 Gloria M. Navarro, District Judge
                                                            20                                                   United States District Court

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
                                                                 52390237;1
